         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  CHARLES ANTHONY DAVIS,

                                          Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 119-015
                                                                                                     (Formerly CR 110-041)
                  UNITED STATES OF AMERICA,

                                          Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated March 5, 2019 adopting the Report and Recommendations as the Court's

                    opinion, that Petitioner's objections are overruled and his motions to appoint counsel and leave to

                    proceed in forma pauperis are denied as moot. Respondent's motion to dismiss is also denied as

                    moot; therefore, Petitioner's Motion filed pursuant to 28 USC § 2255 is hereby dismissed and a

                    Certificate of Appealability in this case is also denied. Accordingly, Petitioner is not entitled to

                    appeal in forma pauperis. This case stands closed.




            03/05/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
